Exhibit 10.1



 

AMENDMENT TO STEPAN COMPANY

MANAGEMENT INCENTIVE PLAN

(As Amended and Restated

Effective as of January 1, 2005)



 

The Stepan Company Management Incentive Plan (As Amended and Restated Effective
as of January 1, 2005) (the "Plan") is hereby amended, effective as of January
1, 2008, in the following respects:

1. By deleting Section 7.1 of the Plan and inserting in lieu thereof the
following:

"7.1 Amendment and Termination. The Board of Directors may from time to time
amend the Plan in such respects as it deems advisable and may terminate the Plan
at any time; provided, however, that no such amendment or termination shall
adversely affect any right or obligation with respect to any Award theretofore
made under the Plan or cause any amount deferred pursuant to the Plan to be
included in gross income or subject to additional tax and interest under Code
Section 409A(a)(1)."

2. By deleting the first sentence of Section 2.2 of the Plan and inserting in
lieu thereof the following:

"The amount of an incentive award (the "Award") for any calendar year shall be
determined by the Committee and shall be based upon the performance of the
Company, the performance of the Participant's department (if relevant), and the
performance of the Participant; provided, however, that the amount of an Award
to any Participant for any calendar year shall not exceed 75 percent (125
percent for calendar years beginning on or after January 1, 2008) of the amount
of the actual base salary payable to the Participant by the Company for the
calendar year for which the Award is made, exclusive of the Award or any other
form of executive compensation, stock option or other fringe benefit."



